Exhibit 10.3

 

CONTINUING SECURITY AGREEMENT:

RIGHTS TO PAYMENT AND INVENTORY

 

1.                                      GRANT OF SECURITY INTEREST.  For
valuable consideration, the undersigned, MOCON,  INC., a Minnesota corporation
(“Debtor”), hereby grants and transfers to WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Bank”), a security interest in all
accounts, deposit accounts, chattel paper (whether electronic or tangible),
instruments, promissory notes, documents, general intangibles, payment
intangibles, software, letter of credit rights, health-care insurance
receivables and other rights to payment (collectively, called “Rights to
Payment”), now existing or at any time hereafter, and prior to the termination
hereof, arising (whether they arise from the sale, lease or other disposition of
inventory or from performance of contracts for service, manufacture,
construction, repair or otherwise or from any other source whatsoever),
including all securities, guaranties, warranties, indemnity agreements,
insurance policies, supporting obligations and other agreements pertaining to
the same or the property described therein, and in all goods returned by or
repossessed from Debtor’s customers, together with a security interest in all
inventory, goods held for sale or lease or to be furnished under contracts for
service, goods so leased or furnished, raw materials, component parts and
embedded software, work in process or materials used or consumed in Debtor’s
business and all warehouse receipts, bills of lading and other documents
evidencing goods owned or acquired by Debtor, and all goods covered thereby, now
or at any time hereafter, and prior to the termination hereof, owned or acquired
by Debtor, wherever located, and all products thereof (collectively, called
“Inventory”), whether in the possession of Debtor, warehousemen, bailees or any
other person, or in process of delivery, and whether located at Debtor’s places
of business or elsewhere (with all Rights to Payment and Inventory referred to
herein collectively as, the “Collateral”), together with whatever received when
any of the Collateral or proceeds thereof are sold, leased, collected, exchanged
or otherwise disposed of, whether such disposition is voluntary or involuntary,
including, without limitation, all Rights to Payment, including returned
premiums, with respect to any insurance relating to any of the foregoing, and
all Rights to Payment with respect to any claim or cause of action affecting or
relating to any of the foregoing (hereinafter, called “Proceeds”). 
Notwithstanding the foregoing, in no event shall Debtor’s interest in the
capital stock of PBI-Dansensor A/S, a company organized under the laws of
Denmark, or its parent, MOCON Denmark Holding ApS, a Danish private limited
liability company and a wholly owned subsidiary of Debtor, be subject, directly
or indirectly, to the security interest granted hereunder.

 

2.                                      OBLIGATIONS SECURED.  The obligations
secured hereby are the payment and performance of:  (a)  all present and future
Indebtedness (as defined below) of Debtor to Bank; (b)  all obligations of
Debtor and rights of Bank under this Agreement; and (c)  all present and future
obligations of Debtor to Bank of other kinds.  The word “Indebtedness” is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Debtor heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement, and whether Debtor may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.

 

3.                                      TERMINATION.  This Agreement will
terminate upon the performance of all obligations of Debtor to Bank, including,
without limitation, the payment of all Indebtedness of

 

[g85581kmi001.gif]

 

1

--------------------------------------------------------------------------------


 

Debtor to Bank, and the termination of all commitments of Bank to extend credit
to Debtor, existing at the time Bank receives written notice from Debtor of the
termination of this Agreement.

 

4.                                      OBLIGATIONS OF BANK.  Bank has no
obligation to make any loans hereunder.

 

5.                                      REPRESENTATIONS AND WARRANTIES.  Debtor
represents and warrants to Bank that:  (a)  Debtor’s legal name is exactly as
set forth on the first page of this Agreement, and all of Debtor’s
organizational documents or agreements delivered to Bank are complete and
accurate in every respect; (b)  Debtor is the owner and has possession or
control of the Collateral and Proceeds; (c)  Debtor has the exclusive right to
grant a security interest in the Collateral and Proceeds; (d)  all Collateral
and Proceeds are genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses and conditions precedent of any kind or character, except
the lien created hereby or as otherwise agreed to by Bank, or as heretofore
disclosed by Debtor to Bank, in writing; (e)  all statements contained herein
and, where applicable, in the Collateral are true and complete in all material
respects; (f)  no financing statement covering any of the Collateral or
Proceeds, and naming any secured party other than Bank, is on file in any public
office; (g)  to Debtor’s knowledge, all persons appearing to be obligated on
Rights to Payment and Proceeds have authority and capacity to contract and are
bound as they appear to be; (h)  all property subject to chattel paper has been
properly registered and filed in compliance with law and to perfect the interest
of Debtor in such property; and (i)  all Rights to Payment and Proceeds comply
with all applicable laws concerning form, content and manner of preparation and
execution, including where applicable Federal Reserve Regulation Z and any State
consumer credit laws.

 

6.                                      COVENANTS OF DEBTOR.

 

(a)                                 Debtor agrees in general:  (i)  to pay
Indebtedness secured hereby when due; (ii)  to indemnify Bank against all
losses, claims, demands, liabilities and expenses of every kind caused by
property subject hereto; (iii)  to permit Bank to exercise its powers; (iv)  to
execute and deliver such documents as Bank deems necessary to create, perfect
and continue the security interests contemplated hereby; (v)  not to change its
name, and as applicable, its chief executive office, its principal residence or
the jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (vi)  not to change the places where Debtor keeps
any Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (vii)  to cooperate with Bank in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Bank deems necessary, proper or convenient in connection with the preservation,
perfection or enforcement of any of its rights hereunder.

 

(b)                                 Debtor agrees with regard to the Collateral
and Proceeds, unless Bank agrees otherwise in writing:  (i)  that Bank is
authorized to file financing statements in the name of Debtor to perfect Bank’s
security interest in Collateral and Proceeds; (ii)  to insure Inventory and,
where applicable, Rights to Payment with Bank named as lender’s loss payee, in
form, substance and amounts, under agreements, against risks and liabilities,
and with insurance companies satisfactory to Bank; (iii)  not to use any
Inventory for any unlawful purpose or in any way that would void any insurance
required to be carried in connection therewith; (iv)  not to remove Inventory
from Debtor’s premises except in the ordinary course of Debtor’s business; (v) 
not to sell, hypothecate or dispose of, nor permit the transfer by operation of
law of, any of the Collateral or Proceeds or any interest therein, except sales
of Inventory to buyers in the

 

2

--------------------------------------------------------------------------------


 

ordinary course of Debtor’s business; (vi)  to furnish reports to Bank of all
acquisitions, returns, sales and other dispositions of Inventory in such form
and detail and at such times as Bank may require; (vii)  to permit Bank to
inspect the Collateral at any time; (viii) to keep, in accordance with generally
accepted accounting principles, complete and accurate records regarding all
Collateral and Proceeds, and to permit Bank to inspect the same and make copies
thereof at any reasonable time; (ix)  if requested by Bank, to receive and use
reasonable diligence to collect Rights to Payment and Proceeds, in trust and as
the property of Bank, and to immediately endorse as appropriate and deliver such
Rights to Payment and Proceeds to Bank daily in the exact form in which they are
received together with a collection report in form satisfactory to Bank; (x) 
not to commingle Rights to Payment, Proceeds or collections thereunder with
other property; (xi)  to give only normal allowances and credits and to advise
Bank thereof immediately in writing if they affect any Rights to Payment or
Proceeds in any material respect; (xii)  on demand, to deliver to Bank returned
property resulting from, or payment equal to, such allowances or credits on any
Rights to Payment or Proceeds or to execute such documents and do such other
things as Bank may reasonably request for the purpose of perfecting, preserving
and enforcing its security interest in such returned property; (xiii)  from time
to time, when requested by Bank, to prepare and deliver a schedule of all
Collateral and Proceeds subject to this Agreement and to assign in writing and
deliver to Bank all accounts, contracts, leases and other chattel paper,
instruments, documents and other evidences thereof; (xiv)  in the event Bank
elects to receive payments of Rights to Payment or Proceeds hereunder, to pay
all expenses incurred by Bank in connection therewith, including expenses of
accounting, correspondence, collection efforts, reporting to account or contract
debtors, filing, recording, record keeping and expenses incidental thereto; and
(xv)  to provide any service and do any other acts which may be necessary to
maintain, preserve and protect all Collateral and, as appropriate and
applicable, to keep all Collateral in good and saleable condition, to deal with
the Collateral in accordance with the standards and practices adhered to
generally by users and manufacturers of like property, and to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims.

 

7.                                      POWERS OF BANK.  Debtor appoints Bank
its true attorney in fact to perform any of the following powers, which are
coupled with an interest, are irrevocable until termination of this Agreement
and may be exercised from time to time upon the occurrence and during the
continuance of an Event of Default (as defined below), by Bank’s officers and
employees, or any of them:  (a)  to perform any obligation of Debtor hereunder
in Debtor’s name or otherwise; (b)  to give notice to account debtors or others
of Bank’s rights in the Collateral and Proceeds, to enforce or forebear from
enforcing the same and make extension or modification agreements with respect
thereto; (c) to release persons liable on Collateral or Proceeds and to give
receipts and acquittances and compromise disputes in connection therewith; (d) 
to release or substitute security; (e)  to resort to security in any order; (f) 
to prepare, execute, file, record or deliver notes, assignments, schedules,
designation statements, financing statements, continuation statements,
termination statements, statements of assignment, applications for registration
or like papers to perfect, preserve or release Bank’s interest in the Collateral
and Proceeds; (g)  to receive, open and read mail addressed to Debtor; (h)  to
take cash, instruments for the payment of money and other property to which Bank
is entitled; (i)  to verify facts concerning the Collateral and Proceeds by
inquiry of obligors thereon, or otherwise, in its own name or a fictitious name;
(j)  to endorse, collect, deliver and receive payment under instruments for the
payment of money constituting or relating to Proceeds; (k)  to prepare, adjust,
execute, deliver and receive payment under insurance claims, and to collect and
receive payment of and endorse any instrument in payment of loss or returned
premiums or any other insurance refund or return, and to apply such amounts
received by Bank, at Bank’s sole option, toward repayment of the Indebtedness or
replacement of the Collateral; (l)  to exercise all rights, powers and remedies
which Debtor

 

3

--------------------------------------------------------------------------------


 

would have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto; (m)  to enter onto Debtor’s premises in inspecting the
Collateral; (n)  to make withdrawals from and to close deposit accounts or other
accounts with any financial institution, wherever located, into which Proceeds
may have been deposited, and to apply funds so withdrawn to payment of the
Indebtedness; (o)  to preserve or release the interest evidenced by chattel
paper to which Bank is entitled hereunder and to endorse and deliver any
evidence of title incidental thereto; and (p)  to do all acts and things and
execute all documents in the name of Debtor or otherwise, deemed by Bank as
necessary, proper and convenient in connection with the preservation, perfection
or enforcement of its rights hereunder.

 

8.                                      PAYMENT OF PREMIUMS, TAXES, CHARGES,
LIENS AND ASSESSMENTS.  Debtor agrees to pay, prior to delinquency, all
insurance premiums, taxes, charges, liens and assessments against the Collateral
and Proceeds, and upon the failure of Debtor to do so, Bank at its option may
pay any of them and shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same.  Any such payments made by Bank
shall be obligations of Debtor to Bank, due and payable immediately upon demand,
together with interest at a rate determined in accordance with the provisions of
this Agreement, and shall be secured by the Collateral and Proceeds, subject to
all terms and conditions of this Agreement.

 

9.                                      EVENTS OF DEFAULT.  The occurrence of
any of the following shall constitute an “Event of Default” under this
Agreement:  (a)  any default in the payment or performance of any obligation, or
any defined event of default, under (i)  any contract or instrument evidencing
any Indebtedness, or (ii)  any other agreement between Debtor and Bank,
including without limitation any loan agreement, relating to or executed in
connection with any Indebtedness; (b)  any representation or warranty made by
Debtor herein shall prove to be incorrect, false or misleading in any material
respect when made; (c)  Debtor shall fail to observe or perform any obligation
or agreement contained herein and with respect to any such failure that by its
nature can be cured, such failure shall continue for period of twenty (20) days
from its occurrence; and (d)  any impairment in the rights of Bank in any
Collateral or Proceeds, or any attachment or like levy on any property of
Debtor.

 

10.                               REMEDIES.  Upon the occurrence of any Event of
Default, Bank shall have the right to declare immediately due and payable all or
any Indebtedness secured hereby and to terminate any commitments to make loans
or otherwise extend credit to Debtor.  Bank shall have all other rights, powers,
privileges and remedies granted to a secured party upon default under the
Minnesota Uniform Commercial Code or otherwise provided by law, including
without limitation, the right (a)  to contact all persons obligated to Debtor on
any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Bank, and (b)  to sell, lease, license or
otherwise dispose of any or all Collateral.  All rights, powers, privileges and
remedies of Bank shall be cumulative.  No delay, failure or discontinuance of
Bank in exercising any right, power, privilege or remedy hereunder shall affect
or operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.  It is agreed that public or
private sales or other disposition, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.  While an Event of Default exists:  (a)  Debtor will deliver to

 

4

--------------------------------------------------------------------------------


 

Bank from time to time, as requested by Bank, current lists of all Collateral
and Proceeds; (b)  Debtor will not dispose of any Collateral or Proceeds except
on terms approved by Bank; (c)  at Bank’s request, Debtor will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Bank at a reasonably convenient place designated by Bank; and (d)  Bank may,
without notice to Debtor, enter onto Debtor’s premises and take possession of
the Collateral.  With respect to any sale by Bank of any Collateral subject to
this Agreement, Debtor hereby expressly grants to Bank the right to sell such
Collateral using any or all of Debtor’s trademarks, trade names, trade name
rights and/or proprietary labels or marks. Debtor further agrees that Bank shall
have no obligation to process or prepare any Collateral for sale or other
disposition.

 

11.                               DISPOSITION OF COLLATERAL AND PROCEEDS;
TRANSFER OF INDEBTEDNESS.  In disposing of Collateral hereunder, Bank may
disclaim all warranties of title, possession, quiet enjoyment and the like.  Any
proceeds of any disposition of any Collateral or Proceeds, or any part thereof,
may be applied by Bank to the payment of expenses incurred by Bank in connection
with the foregoing, including reasonable attorneys’ fees, and the balance of
such proceeds may be applied by Bank toward the payment of the Indebtedness in
such order of application as Bank may from time to time elect. Upon the transfer
of all or any part of the Indebtedness, Bank may transfer all or any part of the
Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Bank shall retain all
rights, powers, privileges and remedies herein given.

 

12.                               STATUTE OF LIMITATIONS.  Until all
Indebtedness shall have been paid in full and all commitments by Bank to extend
credit to Debtor have been terminated, the power of sale or other disposition
and all other rights, powers, privileges and remedies granted to Bank hereunder
shall continue to exist and may be exercised by Bank at any time and from time
to time irrespective of the fact that the Indebtedness or any part thereof may
have become barred by any statute of limitations, or that the personal liability
of Debtor may have ceased, unless such liability shall have ceased due to the
payment in full of all Indebtedness secured hereunder.

 

13.                               MISCELLANEOUS.  When there is more than one
Debtor named herein:  (a)  the word “Debtor” shall mean all or any one or more
of them as the context requires; (b)  the obligations of each Debtor hereunder
are joint and several; and (c)  until all Indebtedness shall have been paid in
full, no Debtor shall have any right of subrogation or contribution, and each
Debtor hereby waives any benefit of or right to participate in any of the
Collateral or Proceeds or any other security now or hereafter held by Bank. 
Debtor hereby waives any right to require Bank to (i)  proceed against Debtor or
any other person, (ii)  marshal assets or proceed against or exhaust any
security from Debtor or any other person, (iii)  perform any obligation of
Debtor with respect to any Collateral or Proceeds, and (iv)  make any
presentment or demand, or give any notice of nonpayment or nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any Collateral or Proceeds.  Debtor further waives any right to direct the
application of payments or security for any Indebtedness of Debtor or
indebtedness of customers of Debtor.

 

14.                               NOTICES.  All notices, requests and demands
required under this Agreement must be in writing, addressed to Bank at the
address specified in any other loan documents entered into between Debtor and
Bank and to Debtor at the address of its chief executive office

 

5

--------------------------------------------------------------------------------


 

(or principal residence, if applicable) specified below or to such other address
as any party may designate by written notice to each other party, and shall be
deemed to have been given or made as follows: (a)  if personally delivered, upon
delivery; (b)  if sent by mail, upon the earlier of the date of receipt or three
(3)  days after deposit in the U.S. mail, first class and postage prepaid; and
(c)  if sent by telecopy, upon receipt.

 

15.                               COSTS, EXPENSES AND ATTORNEYS’ FEES.  Debtor
shall pay to Bank immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a)  the perfection
and preservation of the Collateral or Bank’s interest therein, and (b)  the
realization, enforcement and exercise of any right, power, privilege or remedy
conferred by this Agreement, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Debtor or in any way affecting any of the
Collateral or Bank’s ability to exercise any of its rights or remedies with
respect thereto.  All of the foregoing arising from:  (a)  Indebtedness under
that certain Credit Agreement by and between Debtor and Bank of even date
herewith (as amended, the “Credit Agreement”) shall be paid by Debtor with
interest from the date of demand until paid in full at a rate per annum equal to
the rate of interest applicable to Indebtedness under the Credit Agreement; and
(b)  Indebtedness not otherwise arising under the Credit Agreement but secured
hereby, shall be paid by Debtor with interest from the date of demand until paid
in full at a rate per annum equal to the greater of ten percent (10%) or Bank’s
prime rate in effect from time to time; none of which shall be in excess of the
maximum rate permitted under applicable Minnesota law.

 

16.                               SUCCESSORS; ASSIGNS; AMENDMENT.  This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties, and may be amended or modified only in writing signed by Bank and
Debtor.

 

17.  SEVERABILITY OF PROVISIONS.  If any provision of this Agreement shall be
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

18.                               GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

Debtor warrants that Debtor is an organization registered under the laws of
Minnesota.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 7500 Mendelssohn Avenue North,
Minneapolis, Minnesota.

 

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: None.

 

Signature page follows.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of March 28, 2012.

 

 

 

MOCON, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darrell B. Lee

 

 

 

Name: Darrell B. Lee

 

 

 

Title: Chief Financial Officer

 

Signature Page to Continuing Security Agreement:  Rights to Payment and
Inventory

 

--------------------------------------------------------------------------------